INJUNCTION AGAINST UNAUTHORIZED PRACTICE OF LAW
PER CURIAM.
This cause is before the Court upon a petition of The Florida Bar to enjoin respondent from the unauthorized practice of *296law. Facts were alleged which, if proven, would constitute the practice of law by an unlicensed person.
A rule to show cause was issued by this Court and duly served by a deputy sheriff of Hillsborough County. A referee was appointed and a notice to appear and show cause was issued but the record and report of the referee show it was not served because respondent had sold her home and moved to California.
As recommended by the referee the respondent is hereby enjoined from the unauthorized practice of law in the State of Florida.
It is so ordered.
BOYD, Acting C. J., and OVERTON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.